                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF INDIANA
                                           LAFAYETTE DIVISION

MARY J. 1,                                                )
                                                          )
                              Plaintiff,                  )
                                                          )
           v.                                             )         Case No. 4:18-cv-27
                                                          )
ANDREW M. SAUL, Commissioner                              )
of Social Security Administration,                        )
                                                          )
                              Defendant.                  )

                                         OPINION AND ORDER

           This matter is before the court on petition for judicial review of the decision of the

Commissioner filed by the plaintiff, Mary J., on April 27, 2018. For the following reasons, the

decision of the Commissioner is REMANDED.

                                                       Background

           The plaintiff, Mary J., filed applications for Disability Insurance Benefits and

Supplemental Security Income on February 4, 2014, alleging a disability onset date of September

14, 2012. (Tr. 11). The Disability Determination Bureau denied Mary J.’s applications initially

on June 16, 2014, and again upon reconsideration on September 15, 2014. (Tr. 11). Mary J.

subsequently filed a timely request for a hearing on September 23, 2014. (Tr. 11). A video

hearing was held on January 20, 2017, before Administrative Law Judge (ALJ) Kathleen Kadlec,

and the ALJ issued an unfavorable decision on May 16, 2017. (Tr. 11-24). Vocational Expert

(VE) Pamela Tucker appeared and testified at the hearing. (Tr. 11). The Appeals Council

denied review, making the ALJ’s decision the final decision of the Commissioner. (Tr. 1-3).




1
    To protect privacy, the plaintiff’s full name will not be used in this Order.
       Mary J. met the insured status requirements of the Social Security Act through June 30,

2017. (Tr. 13). At step one of the five-step sequential analysis for determining whether an

individual is disabled, the ALJ found that Mary J. had not engaged in substantial gainful activity

since September 14, 2012, her alleged onset date. (Tr. 13).

       At step two, the ALJ determined that Mary J. had the following severe impairments:

obesity, degenerative disc disease, carpal tunnel syndrome, depression, anxiety, and bipolar

disorder. (Tr. 14). The ALJ indicated that Mary J.’s severe impairments significantly limited

her ability to perform basic work activities. (Tr. 14).

       At step three, the ALJ concluded that Mary J. did not have an impairment or combination

of impairments that met or medically equaled the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 14). Specifically, the ALJ determined that Mary

J.’s impairments did not meet listings 1.04 and 11.14. (Tr. 14). The ALJ also considered Mary

J.’s obesity, singly and in combination with her other impairments, and determined that although

worsened by her obesity her impairments still were not of listing level severity. (Tr. 14).

       Next, the ALJ considered Mary J.’s mental impairments, singly and in combination,

against the criteria listed in listings 12.04 and 12.06. (Tr. 15). In making this finding, the ALJ

considered the paragraph B criteria for mental impairments, which required at least one extreme

or two marked limitations in a broad area of functioning which include:

               understanding, remembering, or applying information; interacting
               with others; concentrating, persisting or maintaining pace; and
               adapting or managing oneself.

(Tr. 15). The ALJ indicated that a marked limitation means the ability to function independently,

appropriately, effectively, and on a sustained basis is seriously limited, while an extreme




                                                  2
limitation is the inability to function independently, appropriately, or effectively, and on a

sustained basis. (Tr. 15).

       The ALJ determined that Mary J. had moderate limitations in understanding,

remembering, or applying information; no limitations in interacting with others; moderate

limitations in concentrating, persisting, or maintaining pace; and no limitations in adapting or

managing herself. (Tr. 15). Because Mary J.’s mental impairments did not cause at least two

“marked” limitations or one “extreme” limitation, the ALJ determined that the paragraph B

criteria was not satisfied. (Tr. 15). Additionally, the ALJ determined that Mary J. did not satisfy

the paragraph C criteria. (Tr. 15). The ALJ also noted that no State agency psychological

consultant concluded that a mental listing was medically equaled. (Tr. 15).

       After consideration of the entire record, the ALJ then assessed Mary J.’s residual

functional capacity (RFC) as follows:

               [T]he claimant has the residual functional capacity to perform light
               work as defined in 20 CFR 404.1567(b) and 416.967(b) except no
               operation of hand controls; frequent overhead reaching bilaterally;
               frequent reaching in other directions bilaterally; frequent handling,
               fingering, and feeling bilaterally; occasionally climbing ramps and
               stairs, balancing, stooping, crouching, and crawling; no ladders,
               ropes, or scaffolds; no work at unprotected heights or moving
               mechanical parts; no operation of commercial motor vehicle; no
               exposure to extreme cold; and no outside work. Further, the
               claimant is limited to simple routine work procedures, simple work-
               related judgments, and changes commensurate with unskilled work.

(Tr. 16). The ALJ explained that in considering Mary J.’s symptoms she followed a two-step

process. (Tr. 16). First, she determined whether there was an underlying medically determinable

physical or mental impairment that was shown by a medically acceptable clinical or laboratory

diagnostic technique that reasonably could be expected to produce Mary J.’s pain or other




                                                  3
symptoms. (Tr. 16). Then, she evaluated the intensity, persistence, and limiting effects of the

symptoms to determine the extent to which they limited Mary J.’s functioning. (Tr. 16).

       The ALJ considered Mary J.’s testimony at the hearing about the degree and severity of

her alleged impairments. (Tr. 16-17). However, she found that Mary J.’s medically

determinable impairments reasonably could have been expected to cause the alleged symptoms,

but that her statements concerning the intensity, persistence, and limiting effects of her

symptoms were not entirely consistent with the medical evidence and other evidence. (Tr.

17). In making this determination, the ALJ considered the objective medical evidence, as well as

Mary J.’s lack of treatment and daily living activities. (Tr. 21). The ALJ concluded that the

evidence was inconsistent with a totally disabled individual. (Tr. 21).

       At step four, the ALJ determined that Mary J. was unable to perform any past relevant

work. (Tr. 22). Considering Mary J.’s age, education, work experience, and RFC, the ALJ

determined that there were jobs in the national economy that she could perform, including office

helper (35,000 jobs nationally), mail clerk (35,000 jobs nationally), and inspector and hand

packager (28,000 jobs nationally). (Tr. 23). The ALJ found that Mary J. had not been under a

disability, as defined in the Social Security Act, from September 14, 2012 through the date of

this decision, May 16, 2017. (Tr. 24).

                                            Discussion

       The standard for judicial review of an ALJ’s finding that a claimant is not disabled within

the meaning of the Social Security Act is limited to a determination of whether those findings are

supported by substantial evidence. 42 U.S.C. § 405(g) (“The findings of the Commissioner of

Social Security, as to any fact, if supported by substantial evidence, shall be conclusive.”);

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014); Bates v. Colvin, 736 F.3d 1093, 1097



                                                  4
(7th Cir. 2013) (“We will uphold the Commissioner’s final decision if the ALJ applied the

correct legal standards and supported his decision with substantial evidence.”). Courts have

defined substantial evidence as “such relevant evidence as a reasonable mind might accept to

support such a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28

L. Ed. 2d 852 (1972) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S. Ct. 206,

217, 83 L. Ed. 2d 140 (1938)); see Bates, 736 F.3d at 1098. A court must affirm an ALJ’s

decision if the ALJ supported her findings with substantial evidence and if there have been no

errors of law. Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013) (citations omitted). However,

“the decision cannot stand if it lacks evidentiary support or an adequate discussion of the issues.”

Lopez ex rel Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

       Disability and supplemental insurance benefits are available only to those individuals

who can establish “disability” under the terms of the Social Security Act. The claimant must

show that she is unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 423(d)(1)(A). The Social Security regulations enumerate the five-step sequential

evaluation to be followed when determining whether a claimant has met the burden of

establishing disability. 20 C.F.R. §§ 404.1520, 416.920. The ALJ first considers whether the

claimant is presently employed or “engaged in substantial gainful activity.” 20 C.F.R. §§

404.1520(b), 416.920(b). If she is, the claimant is not disabled and the evaluation process is

over. If she is not, the ALJ next addresses whether the claimant has a severe impairment or

combination of impairments that “significantly limits . . . physical or mental ability to do basic

work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c); see Williams v. Colvin, 757 F.3d 610,



                                                 5
613 (7th Cir. 2014) (discussing that the ALJ must consider the combined effects of the

claimant’s impairments). Third, the ALJ determines whether that severe impairment meets any

of the impairments listed in the regulations. 20 C.F.R. § 401, pt. 404, subpt. P, app. 1. If it

does, then the impairment is acknowledged by the Commissioner to be conclusively disabling.

However, if the impairment does not so limit the claimant’s remaining capabilities, the ALJ

reviews the claimant’s “residual functional capacity” and the physical and mental demands of

her past work. If, at this fourth step, the claimant can perform her past relevant work, she will be

found not disabled. 20 C.F.R. §§ 404.1520(e), 416.920(e). However, if the claimant shows that

her impairment is so severe that she is unable to engage in her past relevant work, then the

burden of proof shifts to the Commissioner to establish that the claimant, in light of her age,

education, job experience, and functional capacity to work, is capable of performing other work

and that such work exists in the national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§

404.1520(f), 416.920(f); see Biestek v. Berryhill, 139 S. Ct. 1148 (2019) (upon the disability

benefits applicant’s request, vocational expert's refusal to provide the private market-survey data

underlying his opinion regarding job availability, does not categorically preclude the expert's

testimony from counting as “substantial evidence” but, instead, the inquiry is case-by-case).

       Mary J. has requested that the court reverse the ALJ’s decision and award benefits, or in

the alternative, remand this matter for additional proceedings. In her appeal, Mary J. has argued

that: (1) the ALJ failed to adequately account for her moderate limitations in concentration,

persistence, or pace in the RFC; and (2) the VE’s testimony was flawed.

       Mary J. has argued that the ALJ failed to account for her moderate limitations in

concentration, persistence, or pace. In the RFC, the ALJ limited Mary J. to “simple routine work

procedures, simple work-related judgments, and changes commensurate with unskilled work.”



                                                 6
(Tr. 16). She contends that the ALJ’s blanket statement was not sufficient because it failed to

adequately capture her documented difficulties with concentrating, persisting, or maintaining

pace. The Seventh Circuit has rejected the notion that confining a claimant to simple, routine

tasks adequately captures the limitations of one who has deficiencies in concentration,

persistence, or pace. Yurt v. Colvin, 758 F.3d 850, 858-59 (7th Cir. 2014); Moreno v. Berryhill,

882 F.3d 722, 730 (7th Cir. 2018). Whether simple, routine tasks can be learned is “unrelated to

the question of whether an individual with mental impairments – e.g., with difficulties

maintaining concentration, persistence, or pace – can perform such work.” Varga v. Colvin, 794

F.3d 809, 814 (7th Cir. 2015).

       Furthermore, Mary J. has argued that the ALJ did not pose a hypothetical question to the

VE that adequately accounted for her deficiencies in concentration, persistence, or pace.

Therefore, the VE was unable to appropriately assess what jobs she could perform. The ALJ’s

RFC assessment and the hypothetical posed to the VE must incorporate all of the claimant’s

limitations supported by the medical record. Yurt, 758 F.3d at 857 (citing O’Connor-Spinner v.

Astrue, 627 F.3d 614, 619 (7th Cir. 2010)); Indoranto v. Barnhart, 374 F.3d 470, 473–74 (7th

Cir. 2004) (“If the ALJ relies on testimony from a vocational expert, the hypothetical question he

poses to the VE must incorporate all of the claimant’s limitations supported by medical evidence

in the record.”). That includes any deficiencies the claimant has in concentration, persistence, or

pace. Yurt, 758 F.3d at 857; O’Connor-Spinner, 627 F.3d at 619 (“Among the limitations the

VE must consider are deficiencies of concentration, persistence and pace.”); Stewart v. Astrue,

561 F.3d 679, 684 (7th Cir. 2009) (indicating the hypothetical question “must account for

documented limitations of ‘concentration, persistence, or pace’”) (collecting cases). The most




                                                 7
effective way to ensure that the VE is fully apprised of the claimant’s limitations is to include

them directly in the hypothetical. O’Connor-Spinner, 627 F.3d at 619.

       However, ALJs do not need to explicitly state “concentration, persistence, or pace” in the

hypothetical for all cases. Yurt, 758 F.3d at 857; O’Connor-Spinner, 627 F.3d at 619. Rather, a

court may assume a VE’s familiarity with a claimant’s limitations, despite deficiencies in the

hypothetical, when the VE independently reviewed the medical record or heard testimony

directly addressing those limitations. O’Connor-Spinner, 627 F.3d at 619; Simila v. Astrue, 573

F.3d 503, 521 (7th Cir. 2009). This exception does not apply if the ALJ poses a series of

increasingly restrictive hypotheticals because courts infer that the VE’s attention is focused on

the hypotheticals and not the record. O’Connor-Spinner, 627 F.3d at 619; Young v. Barnhart,

362 F.3d 995, 1003 (7th Cir. 2004). The ALJ posed a series of increasingly restrictive

hypotheticals. (Tr. 47-48). Moreover, the VE testified that she had read and listened to Mary

J.’s testimony regarding her work history. (Tr. 46). There is nothing in the record that indicated

that the VE independently reviewed Mary J.’s medical record or heard testimony directly

addressing her moderate limitations in concentrating, persisting, or maintaining pace. Therefore,

this exception does not apply.

       Next, an ALJ’s hypothetical may omit “concentration, persistence, or pace” when it is

clear that the ALJ’s phrasing specifically excluded tasks that someone with the claimant’s

limitations could not perform. O’Connor-Spinner, 627 F.3d at 619. For example, courts have

upheld hypotheticals that restricted a claimant to low-stress work when the limitations were

stress or panic related. See Johansen v. Barnhart, 314 F.3d 283, 285, 288–89 (7th Cir. 2002)

(upholding a hypothetical formulated in terms of “repetitive, low-stress” work because the

description eliminated positions likely to trigger symptoms of the panic disorder that originated



                                                 8
the claimant’s moderate limitations in concentration, persistence, or pace); Arnold v. Barnhart,

473 F.3d 816, 820, 823 (7th Cir. 2007) (upholding a hypothetical that restricted the claimant to

low-stress, low-production work when stress-induced headaches, frustration, and anger caused

the claimant’s difficulties in concentration, persistence, or pace). The ALJ did not use

alternative phrasing to specifically exclude tasks that someone with Mary J.’s limitations would

be unable to perform. Therefore, this exception does not apply.

       Courts may uphold a hypothetical that does not mention “concentration, persistence, or

pace” when the underlying conditions were mentioned and the link between the underlying

condition and the concentration difficulties was apparent enough to incorporate those difficulties

by reference. See Simila, 573 F.3d at 521–22 (upholding the hypothetical but indicating the

failure to include the specific limitations was “troubling”). Generally, terms like “simple,

repetitive tasks” alone do not exclude from the VE’s consideration those positions that present

significant problems with concentration, persistence, or pace. Stewart, 561 F.3d at 684–85

(finding hypothetical limited to simple, routine tasks did not account for limitations of

concentration, persistence, or pace); see Kasarsky v. Barnhart, 335 F.3d 539, 544 (7th Cir.

2003) (posing hypothetical as individual of borderline intelligence did not account for limitations

of concentration). The ALJ did not mention Mary J.’s underlying conditions. Therefore, this

exception does not apply.

       The ALJ has not satisfied any of the exceptions the Seventh Circuit has allowed where

there were gaps in the hypothetical questions posed to the VE regarding concentration,

persistence, or pace. Moreover, the ALJ failed to ask the VE a hypothetical question that limited

Mary J. to frequent handling, fingering, and feeling. The Commissioner contends that the ALJ’s

oversight was harmless because the jobs cited by the VE were consistent with Mary J.’s



                                                 9
limitations. However, the court cannot say that the ALJ’s omissions were harmless because the

VE depended on the ALJ to frame Mary J.’s limitations in order to supply the work that could be

performed.

       As a result, the VE’s assessment of the jobs available to Mary J. is called into doubt, as is

the ALJ’s conclusion that she was not disabled under the Social Security Act. See Moreno v.

Berryhill, 882 F.3d 722, 730 (7th Cir. 2018) (remanding where the question posed to the VE did

not address limitations in concentration, persistence, and pace). There was nothing in the record

that demonstrated that the VE independently knew the extent of Mary J.’s limitations.

Therefore, it cannot be ascertained whether the VE's testimony represents substantial evidence,

and remand is required. See O'Connor–Spinner, 627 F.3d at 620–21 (remanding where the

hypothetical did not fully address the limitations of the claimant and thus could not “assure

reviewing courts that the VE's testimony constitutes substantial evidence of the jobs a claimant

can do”).

       Mary J. has requested that the court remand for an award of benefits. An award of

benefits is appropriate “only if all factual issues involved in the entitlement determination have

been resolved and the resulting record supports only one conclusion—that the applicant qualifies

for disability benefits.” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011). The Seventh

Circuit has held that when an ALJ’s decision is not supported by substantial evidence, the

appropriate remedy is to remand for further proceedings unless the evidence before the court

compels an award of benefits. Briscoe v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). The

record here does not warrant an award of benefits.

       Based on the foregoing reasons, the decision of the Commissioner is REMANDED for

further proceedings consistent with this order.



                                                  10
ENTERED this 22nd day of August, 2019.

                                         /s/ Andrew P. Rodovich
                                         United States Magistrate Judge




                                   11
